Main and Levine, JJ.,
concur in part and dissent in part in a memorandum by Levine, J. Levine, J. (concurring in part and dissenting in part). We respectfully dissent as to so much of the majority’s decision that sustains the trial court’s dismissal of the complaints against defendant Church of the Immaculate Conception (the church). The evidence established that the church property on which the accident took place was located in an urban area and that its grounds, including the parking lot where the tent was erected, were unfenced and regularly used by neighborhood children as a play area. A youth group, in which plaintiffs Michael Holtslander and Nelson Passino participated, met regularly at the church and members of the group were free to enter the church buildings during the evening. As the majority notes, the pastor of the church knew the children were playing around the tent during the week that it remained up after the bazaar ended.
In our view, the foregoing facts could support a finding of negligence on the part of the church. Although, as to the public at large, a canvas tent of a considerable size and height to house casino games during the bazaar was not inherently dangerous, case law has long recognized that, at least once it is known that children commonly play around such an artificial structure, their "well-known propensities * * * to climb about and play” (Collentine v City of New York, 279 NY 119, 125) create a duty of care on the part of a landowner to prevent foreseeable risks of harm that might arise out of those activities (see, Barker v Parnossa, Inc., 39 NY2d 926, 929-930 [Breitel, Ch. J., concurring]; Bowers v City Bank Farmers Trust Co., 282 NY 442, 446; Watson v Niagara Mohawk Power Corp., 66 AD2d 996; Naughton v Sheehan, 56 AD2d 839; Garlock v Penn Cent. Transp. Co., 53 AD2d 1006; see also, Prosser and Keeton, Torts § 59, at 408-410 [5th ed]; Restatement [Second] of Torts § 339 comments b, d).
Given the uncontradicted proof of the church’s long acquiescence in, if not encouragement of, the use of its parking lot as a children’s play area and actual knowledge of their activities around the tent well before the accident occurred, we believe a jury could readily find it foreseeable that youngsters would climb upon the tent and be injured in a variety of ways, e.g., by slipping off the elevated portion of the tent, the collapse of *920the tent while they were on it or under it, or, as actually occurred, by falling when the tent tore open near the top under their weight. If the risk of harm to the children from the artificial condition was foreseeable, the particular precipitating event leading to the injury is immaterial (see, Barker v Parnossa, Inc., supra, p 931). It was also a jury question whether the pastor’s simple warning to the children to stay away from the tent was sufficient to discharge the church’s duty of care. We note in this regard that the tent had been taken down by someone before defendant C. W. Whalen and Sons arrived the day after the accident to remove it. For these reasons, we would reverse the dismissal of plaintiffs’ actions against the church and remit to Supreme Court for a new trial.